Case 3:20-cr-00097-HTW-LRA Document 3 Filed 07/28/20 Page tof3 _..
SOUTHERN DISTRICT OF MISSISSIPPI

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT JUL 28 2020
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI —_
NORTHERN DIVISION ey __ OENSTON eputy
UNITED STATES OF AMERICA
v. CRIMINAL NO. 3:80 C1297- Lt+-qiy- LRH
CADRIUS BAKER 18 U.S.C. § 922(a)(6)
18 U.S.C. § 924(a)(1)(A)
18 U.S.C. § 922(n)
The Grand Jury charges:

COUNT 1

That on or about February 26, 2020, in Warren County in the Northern Division of the
Southern District of Mississippi, the defendant, CADRIUS BAKER, in connection with the
acquisition or attempted acquisition of a firearm from USA Pawn & Jewelry, a licensed dealer of
firearms within the meaning of Title 18, United States Code, Chapter 44 knowingly made a false
and fictitious written statement to USA Pawn & Jewelry, which statement was intended and likely
to deceive USA Pawn & Jewelry as to a fact material to the lawfulness of such acquisition of the
said firearm to the defendant under Chapter 44 of Title 18, in that the defendant represented that
he was not then under indictment or information in any court for a felony crime for which the
judge could imprison him for more than one year when answering Block 11.b. on Department of
Treasury, Bureau of Alcohol, Tobacco and Firearms Form 4473, Firearms Transaction Record,
whereas in truth and in fact the defendant then knew that he was under indictment for such a crime,

in violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).
Case 3:20-cr-00097-HTW-LRA Document 3 Filed 07/28/20 Page 2 of 3

COUNT 2

That on or about February 26, 2020, in Warren County in the Northern Division of the
Southern District of Mississippi, the defendant, CADRIUS BAKER, knowingly made a false
statement and representation to USA Pawn & Jewelry, an entity licensed under the provisions of
Title 18, United States Code, Chapter 44 with respect to information required by the provisions of
Title 18, United States Code, Chapter 44 to be kept in the records of USA Pawn & Jewelry, in that
the defendant represented that he was not then under indictment or information in any court fora
felony crime for which the judge could imprison him for more than one year) when answering
Block 11.b. on Department of Treasury, Bureau of Alcohol, Tobacco and Firearms Form 4473,
Firearms Transaction Record, whereas in truth and in fact the defendant then knew that he was
under indictment for such a crime, in violation of Title 18, United States Code, Section
924(a)(1)(A).

COUNT 3

That from on or about March 3, 2020, and continuing through on or about March 23, 2020,
in Warren County in the Northern Division of the Southern District of Mississippi, the defendant,
CADRIUS BAKER, who was then under indictment for a crime punishable by imprisonment for
a term exceeding one year, did willfully receive a firearm that had been shipped and transported
in interstate commerce, in violation of Title 18 United States Code, Sections 922(n) and
924(a)(1)(D).

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offense as alleged in this Indictment, the defendant,
CADRIUS BAKER, shall forfeit to the United States all property involved in or traceable to
property involved in the offense, including but not limited to all proceeds obtained directly or

Page 2 of 3
Case 3:20-cr-00097-HTW-LRA Document 3 Filed 07/28/20° Page 3 of.3 ~

indirectly from the offense, and all property used to facilitate the offense.
The grand jury has determined that probable cause exists to believe that the following
property is subject to forfeiture as a result of the offense alleged in this indictment:
A. One (1) Micro Dravo 7.62x39mm pistol bearing serial number
PMD-15291-19; and
B. Any ammunition seized.
Further, ifany property described above, as a result of any act or omission of the defendant:
(a) cannot be located upon the exercise of due diligence; (b) has been transferred or sold to, or
deposited with, a third party; (c) has been placed beyond the jurisdiction of the Court; (d) has been
substantially diminished in value; or (e) has been commingled with other property, which cannot
be divided without difficulty, then it is the intent of the United States to seek a judgment of
forfeiture of any other property of the defendant, up to the value of the property described in this
notice or any bill of particulars supporting it.
All pursuant to Title 18, United States Code, Section 924(d)(1) and Title 28, United States
Code, Section 2461. n
/ )
/

D. MICHAEL’ HURST, JR.
waited 4 es Attorney

the

A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This Indictment was returned in open court by the foreperson or deputy foreperson of the

Grand Jury on this the 28 *day of July, 2020.

UNITED STATES MAGISTRATE JUDGE

Page 3 of 3
